--------------------------------------------------------------------------------

EXHIBIT 10.2
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE PLEDGED AS COLLATERAL FOR ANY SHORT
SALE OF THE SHARES OF THE COMPANY. THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER
HEREOF IN ORDER TO EFFECT A PARTIAL PAYMENT, REDEMPTION OR CONVERSION HEREOF.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE
PRINCIPAL AMOUNT SHOWN BELOW.
 
THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF A SUBORDINATION AGREEMENT
DATED DECEMBER 5, 2011 (THE “SVB SUBORDINATION AGREEMENT”) BY AND BETWEEN
SILICON VALLEY BANK AND THE HOLDER AND MAY BECOME SUBJECT TO SUBORDINATION
AGREEMENTS TO BE ENTERED INTO BY AND BETWEEN THE HOLDER AND (I) PARTNERS FOR
GROWTH III, L.P. (THE “PFG SUBORDINATION AGREEMENT”) AND (II) MONTAGE CAPITAL,
LLC (SUCH SUBORDINATION AGREEMENTS, TOGETHER WITH THE SVB SUBORDINATION
AGREEMENT, THE “SUBORDINATION AGREEMENTS”).
 
EDGEWAVE, INC.
 
SECURED SUBORDINATED CONVERTIBLE NOTE
 
Issue Date: [_______ __], 2011
$[________]

 
FOR VALUE RECEIVED, EDGEWAVE, INC., a Delaware corporation (the “Company”),
hereby promises to pay to the order of [Purchaser] or its permitted successors
or assigns (the “Holder”) the sum of [______________] Dollars ($[______]) in
same day funds on or before December 4, 2015 (the “Maturity Date”), unless this
Note is earlier converted pursuant to Section 3 hereof.  The Holder may convert
amounts of principal of and interest accrued on this Note into shares
(“Conversion Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), on the terms and subject to the conditions set forth
herein.
 
The Company has issued this Note pursuant to a Securities Purchase Agreement,
dated as of December 5, 2011 (the “Securities Purchase Agreement”).  This Note
may be sold, transferred or assigned only in accordance with the terms of the
Securities Purchase Agreement.  The Notes issued by the Company pursuant to the
Securities Purchase Agreement, including this Note, are collectively referred to
herein as the “Notes.”
 
 
1

--------------------------------------------------------------------------------

 
 
The following terms shall apply to this Note:
 
1. DEFINITIONS.
 
“Applicable Interest Rate” means an annual rate equal to seven percent (7%),
computed on the basis of a 360-day year and calculated using the actual number
of days elapsed since the Issue Date or the date on which Interest was most
recently paid, as the case may be, and compounded annually; provided that the
Applicable Interest Rate may be subject to adjustment as provided in
Section 2(a) hereof.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in San Diego, California.
 
“Conversion” means an Optional Conversion or a Mandatory Conversion.
 
“Conversion Date” means an Optional Conversion Date or a Mandatory Conversion
Date.
 
“Conversion Price” means $0.70 (subject to adjustment as provided herein).
 
“Effective Interest Rate” means the cash consideration payable by the Company at
the maturity of a New Note minus the cash consideration provided to the Company
for such New Note then divided by the cash consideration provided to the Company
for such New Note, then divided by the number of years between the issuance of
such New Note and the maturity of the New Note (based on a 360 day year).
 
“Issue Date” means the date on which this Note is issued pursuant to the
Securities Purchase Agreement.
 
“Major Transaction” means a merger, consolidation, business combination, tender
offer, exchange of shares, recapitalization, reorganization, redemption or other
similar event, as a result of which shares of Common Stock shall be changed into
the same or a different number of shares of the same or another class or classes
of stock or securities or other assets of the Company or another entity or the
Company shall sell all or substantially all of its assets.
 
“Maturity Date” has the meaning set forth in the preamble to this Agreement.
 
“New Note” means a promissory note that is convertible into equity securities of
the Company or combination of securities that have a substantially similar
economic effect as a convertible note.
 
“New Note Conversion Rate” means the cash consideration provided to the Company
for a New Note divided by the maximum number of shares of Common Stock issuable
upon conversion, exchange and/or exercise of such New Note.
 
“Principal Market” means the principal securities exchange or market on which
the Common Stock is listed or traded.
 
 
2

--------------------------------------------------------------------------------

 
 
“Trading Day” means a Business Day on which shares of Common Stock are purchased
and sold on the Principal Market.
 
All definitions contained in this Note are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Note refer to this
Note as a whole and not to any particular provision of this Note.  Any
capitalized term used but not defined herein has the meaning specified in the
Note Purchase Agreement.
 
2. INTEREST.
 
(a) Interest Rate.  This Note shall bear interest on the unpaid principal amount
hereof (“Interest”) at a rate per annum equal to the Applicable Interest Rate;
provided, however, that in the event that prior to December 5, 2012 the Company
issues a New Note or a series of New Notes for aggregate consideration of in
excess of $25,000, with an Effective Interest Rate greater than the then current
Applicable Interest Rate of this Note then the Applicable Interest Rate of this
Note will, going forward, automatically be increased to such Effective Interest
Rate.
 
(b) Interest Payments.  The Company shall pay accrued and unpaid Interest
(unless converted pursuant to the terms hereof) (i) on the Maturity Date and
(ii) on any date on which the entire principal amount of this Note is paid in
full (whether through conversion or otherwise).  The Company shall pay Interest
in cash by wire transfer of immediately available funds.
 
3. CONVERSION.
 
(a) Optional Conversion.  Subject to the conditions and limitations specifically
provided herein or in the Securities Purchase Agreement, the Holder shall have
the right to convert, at any time and from time to time after the Issue Date and
prior to the Maturity Date, all or any part of the outstanding and unpaid
principal amount of this Note and, at the option of the Holder, all or any part
of the accrued and unpaid Interest under this Note, into such number of fully
paid and non-assessable Conversion Shares as is determined in accordance with
Section 3(d) hereof (an “Optional Conversion”).  With respect to any Optional
Conversion, in order to convert principal of (and, if the Holder so chooses,
Interest accrued on) this Note, the Holder shall send by facsimile transmission,
at any time prior to 5:00 p.m., pacific time, on the Business Day on which the
Holder wishes to effect such Optional Conversion (the “Optional Conversion
Date”), a properly completed notice of conversion to the Company, in the form
set forth on Annex I hereto, stating the amount of principal to be converted
(and, if the Holder so chooses, accrued and unpaid Interest to be converted) and
a calculation of the number of shares of Common Stock issuable upon such
Optional Conversion (a “Conversion Notice”).  The Conversion Notice shall also
state the name or names (if not the Holder) in which the shares of Common Stock
that are issuable on such Optional Conversion shall be issued.
 
(b) Mandatory Conversion.  At any time after the Issue Date and prior to the
Maturity Date, the entire unpaid principal amount of this Note together with any
and all interest accrued but unpaid thereon shall, provided that no Event of
Default has occurred, automatically be converted into such number of fully paid
and non-assessable Conversion Shares as is determined in accordance with the
terms of Section 3(d) hereof, on the Trading Day (the “Mandatory Conversion
Date”) following the occurrence of any period of 60 consecutive Trading Days
where the average closing price of the Common Stock for such period is equal to
or greater than $1.00 per share (a “Mandatory Conversion”).
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Conversion Mechanics.  The Holder shall not be required to physically
surrender this Note to the Company in order to effect any Conversion.  The
Company shall maintain a record showing, at any given time, the unpaid principal
amount of this Note and the date of each Conversion or other payment of
principal hereof.  The Holder shall amend Annex II hereto upon any such
Conversion or payment of principal to reflect the unpaid principal amount
hereof.  In the case of a dispute as to the number of Conversion Shares issuable
upon a Conversion (including without limitation as a result of adjustments to
the Conversion Price made in accordance with Section 4 below), the Company shall
promptly issue to the Holder the number of Conversion Shares that are not
disputed and shall submit the disputed calculations to an independent accountant
mutually selected by the Company and the Holder, within two (2) Business Days of
receipt of the Holder’s Conversion Notice.  The Company shall use its best
efforts to cause such accountants to calculate the Conversion Price as provided
herein and to notify the Company and the Holder of the results in writing no
later than two (2) Business Days following the day on which such accountant
received the disputed calculations (the “Dispute Procedure”).  Such accountant’s
calculation shall be deemed conclusive absent manifest error.  The fees of any
such accountant shall be borne by the party whose calculations are most at
variance with those of such accountant.
 
(d) Number of Conversion Shares.  The number of Conversion Shares to be
delivered by the Company pursuant to a Conversion hereunder shall be equal to
(i) the unpaid principal amount of and accrued and unpaid Interest on this Note
that is being converted divided by (ii) the Conversion Price.
 
(e) Delivery of Common Stock Upon Conversion.  (i) The Company shall, no later
than the close of business on the third (3rd) Business Day following the
Optional Conversion Date set forth in such Conversion Notice or the Mandatory
Conversion Date, as applicable (the “Delivery Date”), issue and deliver or cause
to be delivered to the Holder the number of Conversion Shares determined
pursuant to paragraph 3(d) above, provided, however, that any Conversion Shares
that are the subject of a Dispute Procedure shall be delivered no later than the
close of business on the third (3rd) Business Day following the determination
made pursuant thereto. The Company shall effect delivery of Conversion Shares to
the Holder, as long as the Company’s designated transfer agent or co-transfer
agent in the United States for the Common Stock (the “Transfer Agent”)
participates in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program (“FAST”) and no restrictive legend is required pursuant to the
terms of this Note or the Securities Purchase Agreement, by crediting the
account of the Holder or its nominee at DTC (as specified in the applicable
Conversion Notice) with the number of Conversion Shares required to be
delivered, no later than the close of business on such Delivery Date.  In the
event that the Transfer Agent is not a participant in FAST or if the Holder so
specifies in a Conversion Notice or otherwise in writing on or before the
Conversion Date, or if a restrictive legend is required pursuant to the terms of
this Note or the Securities Purchase Agreement, the Company shall effect
delivery of Conversion Shares by delivering to the Holder or its nominee
physical certificates representing such Conversion Shares, no later than the
close of business on such Delivery Date. If any Conversion would create a
fractional Conversion Share, such fractional Conversion Share shall be
disregarded and the number of Conversion Shares issuable upon such Conversion,
in the aggregate, shall be rounded up or down, as the case may be, to the
nearest whole number of Conversion Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)   The Company’s obligations to issue and deliver Conversion Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver the required Conversion Shares in the manner required pursuant to
this Section upon conversion of this Note.
 
4. ADJUSTMENTS TO CONVERSION PRICE.
 
(a) Stock Dividends and Splits, Etc.  If, at any time on or after the Issue
Date, the Company subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a greater number of shares, then after the date of record for
effecting such subdivision, the Conversion Price shall be proportionately
reduced or, if the Company combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) its shares of Common Stock into a
smaller number of shares, the Conversion Price shall be proportionately
increased.
 
(b) Major Transactions.  If, at any time after the Issue Date, any Major
Transaction shall occur, then the Holder shall thereafter have the right to
receive upon Conversion, in lieu of the shares of Common Stock otherwise
issuable, such shares of stock, securities and/or other property as would have
been issued or payable upon such Major Transaction with respect to or in
exchange for the number of shares of Common Stock which would have been issuable
upon Conversion had such Major Transaction not taken place.  The above
provisions shall apply regardless of whether or not there would have been a
sufficient number of shares of Common Stock authorized and available for
issuance upon conversion of this Note as of the date of such transaction, and
shall similarly apply to successive Major Transactions.
 
(c) Price-Based Adjustment.  In the event that prior to December 5, 2012 the
Company issues a New Note or a series of New Notes for aggregate consideration
of in excess of $25,000, and the New Note Conversion Rate of any New Note is
less than the then current Conversion Price of this Note then going forward the
Conversion Price of the portion of this Note that has not previously been
converted into equity securities pursuant to Section 3 will automatically be
reduced to such New Note Conversion Rate.
 
5. LIMITATIONS ON CONVERSIONS.
 
(a) The Company shall not effect any Conversion of this Note, and the Holder of
this Note shall not have the right to convert any portion of this Note pursuant
to Section 3(a), to the extent that after giving effect to such Conversion, the
Holder (together with the Holder’s affiliates) would beneficially own in excess
of 9.99% (the “Maximum Percentage”) of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon Conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) Conversion of the
remaining, non-converted portion of this Note beneficially owned by the Holder
or any of its affiliates and (B) exercise or conversion of the unexercised or
non-converted portion of any other securities of the Company (including, without
limitation, any other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates.  Except as set forth in the preceding
sentence, for purposes of this Section 5 beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”).  The number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported.  By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage specified in such notice;
provided that (i) any such increase will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company, and (ii) any such
increase or decrease will apply only to the Holder and not to any other holder
of any Notes.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything herein to the contrary, the provisions of Section
5(a) shall not apply with regard to a Mandatory Conversion or a conversion in
connection with a Major Transaction.
 
6. EVENTS OF DEFAULT; ACCELERATION.  Upon the occurrence of any of the following
events (each, an “Event of Default”):
 
(a) the Company  shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of itself or of its property, (ii) make a
general assignment for the benefit of creditors, (iii) be adjudicated a bankrupt
or insolvent, (iv) file a voluntary petition in bankruptcy, or a petition or
answer seeking reorganization or an arrangement with creditors to take advantage
of any insolvency law, or an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, (vi) take
corporate action for the purpose of effecting any of the foregoing, or (vii)
have an order for relief entered against it in any proceeding under the United
States Bankruptcy Code;
 
(b) An order, judgment or decree shall be entered, without the application,
approval or consent of the Company by any court of competent jurisdiction,
approving a petition seeking reorganization of the Company or appointing a
receiver, trustee or liquidator of the Company or of all or a substantial part
of its assets, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) consecutive days;
 
(c) the Company shall fail to pay as and when due any principal or interest
hereunder and such nonpayment shall continue uncured for a period of five (5)
business days after written notice by the Holder thereof; or
 
 
6

--------------------------------------------------------------------------------

 
 
(d) A default or defaults (after exhausting all applicable cure periods) in the
amount of $100,000 individually or in the aggregate under the terms of one or
more instruments evidencing or securing indebtedness of the Company, or any of
its subsidiaries;
 
then, and in every such event and at any time thereafter, the Holder may, by
written notice to the Company and subject to the Subordination Agreements,
accelerate the payment of all amounts due under this Note, whereupon the unpaid
principal of this Note, together with any accrued and unpaid Interest hereon
shall become immediately due and payable.
 
7. PREPAYMENT.
 
(a) Voluntary Prepayment.  Subject to the Subordination Agreements, the Company
shall have the right to prepay at any time prior to the Maturity Date any and
all amounts of principal and/or interest outstanding under this Note, subject to
the terms set forth herein.  In the event that the Company desires to make any
such prepayment hereunder, the Company shall so notify the Holder in writing,
and the Holder shall have seven (7) days from delivery of such notice (the
“Prepayment Period”) to execute an Optional Conversion with respect to the
amounts of principal and/or interest outstanding under this Note in accordance
with Section 3 hereof, after which Prepayment Period the Company shall be
permitted to make such prepayment.
 
(b) Mandatory Prepayment.  In the event of a Liquidity Event, the outstanding
principal amount of this Note, plus all accrued and unpaid interest (subject to
Section 7(c) below), in each case that has not otherwise been converted into
equity securities pursuant to Section 3, shall, subject to the Subordination
Agreements, be due and payable immediately prior to the closing of such
Liquidity Event.  The term “Liquidity Event” shall mean (i) the acquisition of
the Company by another entity by means of any transaction or series of related
transactions to which the Company is a party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation, but excluding any
sale of stock for capital raising purposes and any transaction effected
primarily for purposes of changing the Company’s jurisdiction of incorporation)
other than (A) a transaction or series of related transactions in which the
holders of the voting securities of the Company outstanding immediately prior to
such transaction or series of related transactions retain, immediately after
such transaction or series of transactions, as a result of shares in the Company
held by such holders prior to such transaction or series of transactions, at
least thirty-three and one-third percent (33 1/3%) of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity (or if the Company or such other surviving or
resulting entity is a wholly-owned subsidiary immediately following such
acquisition, its parent) or (B) a transaction or series of related transactions
in which at least fifty percent (50%) of the members of the Company’s board of
directors prior to such transaction or series of related transactions remain on
the board of directors of the newly constituted entity following such
transaction or series of related transactions, or (ii) a sale, lease or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Calculation of Interest upon Mandatory Prepayment Prior to December 5,
2012.   Subject to the Subordination Agreements, in the event of a Liquidity
Event prior to December 5, 2012, then the Interest on the portion of this Note
that has not otherwise been converted into equity securities pursuant to Section
3 or prepaid and which Interest would have accrued between the date of the
Liquidity Event and the Maturity Date shall accelerate and shall be accrued
immediately, such that the mandatory prepayment amount required under
Section 7(b) shall include all the outstanding principal amount of this Note
that has not been converted into equity security pursuant to Section 3, plus all
accrued and unpaid interest prior to the date of the Liquidity Event that has
not been converted into equity security, plus all interest that would have
accrued between the date of the Liquidity Event and the Maturity Date under the
portion of the Note that has not been converted into equity security.
 
8. MISCELLANEOUS.
 
(a) Priority.  This Note shall rank pari passu with the other Notes issued
pursuant to the Securities Purchase Agreement.  Payments under the Notes shall
be made on a pro rata basis among all the Notes.
 
(b) Security. This Note is secured pursuant to the Company’s grant of a security
interest as set forth in the Securities Purchase Agreement.  Reference is hereby
made to the Securities Purchase Agreement for a description of the nature and
extent of the security for this Note and the rights with respect thereto.
 
(c) Notices.  Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Note shall be in writing
and shall be deemed delivered on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 5:00 p.m. (pacific time) on a Trading
Day, (ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m. (pacific
time) on any Trading Day, (iii) the Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service, or (iv) upon
actual receipt by the party to whom such notice is required to be given,
addressed as follows:
 
If to the Company:
 
Edgewave, Inc.
15333 Avenue of Science
San Diego, CA 92128
Attn: President
Facsimile: 858-676-2299
 
 
8

--------------------------------------------------------------------------------

 


with a copy to:


Michel Urich, Esq.
7668 El Camino Real, Suite 104-238
Carlsbad, CA 92009
Facsimile: 213-341-0974


and if to the Holder, at such address as the Holder shall have furnished the
Company in writing. Any party may change its address for receiving notice by
giving written notice thereof to the other parties in accordance with this
paragraph 8(b).
 
(d) Amendments; Waivers.  No provision of this Note may be waived or amended
except in a written instrument signed by the Company and the Holders holding at
least fifty-one  percent (51%) of the outstanding and unpaid principal amount of
the Notes; provided that any amendment or waiver which adversely affects the
rights of any of the Holders in a manner that is disproportionate to the adverse
effect on the rights of the other Holders, respectively, shall require the
written consent of  fifty-one percent (51%) of the outstanding and unpaid
principal amount of the Notes held by such disproportionately affected
Holders.  No waiver of any default with respect to any provision, condition or
requirement of this Note shall be deemed to be a continuing waiver in the future
or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.  Each Holder acknowledges that by the operation of this paragraph, the
Holders of  fifty-one percent (51%) of the outstanding and unpaid principal
amount of the Notes issued hereunder will have the right and power to diminish
or eliminate all rights of such Holder under this Note.
 
(e) Lost or Stolen Note.  Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of this Note, if mutilated, the Company
shall execute and deliver to the Holder a new Note identical in all respects to
this Note.
 
(f) Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts made and to be
performed entirely within the State of California.
 
(g) Successors and Assigns.  The terms and conditions of this Note shall inure
to the benefit of and be binding upon the respective successors (whether by
merger or otherwise) and permitted assigns of the Company and the Holder.  The
Company may not assign its rights or obligations under this Note except as
specifically required or permitted pursuant to the terms hereof.
 
(h) Usury.  This Note is subject to the express condition that at no time shall
the Company be obligated or required to pay interest hereunder at a rate which
could subject the Holder to either civil or criminal liability as a result of
being in excess of the maximum interest rate which the Company is permitted by
applicable law to contract or agree to pay.  If by the terms of this Note, the
Company is at any time required or obligated to pay interest hereunder at a rate
in excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of this Note.
 
[Signature Page to Follow]
 
 
9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 


EDGEWAVE, INC.
 
By: ___________________________
Name:           
Title:           
 
 
 
10

--------------------------------------------------------------------------------

 
ANNEX I
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal of and/or interest accrued on
the Convertible Note (the “Note”) issued by EDGEWAVE, INC. (the “Company”) into
shares of common stock (“Common Stock”) of the Company according to the terms
and conditions of the Note.  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Note.
 

 
Date of Conversion:
         
Principal Amount of
   
Note to be Converted:
         
Interest Accrued on
   
Note to be Converted:
         
Number of Shares of
   
Common Stock to be Issued:
         
Name of Holder:
         
Address:
               
Signature:
 
Name:
 
Title:
 

 
Holder Requests Delivery to be made:  (check one)
 
o           By Delivery of Physical Certificates to the Above Address
 
o           Through Depository Trust Corporation
(Account _______________)
 
 
 

  Confirmed:    
 
EDGEWAVE, INC.
 
 
 
By:     ___________________________________
   
     Name:
 
     Title:
      Date: ___________________________________
 

 
 
 
11

--------------------------------------------------------------------------------

 
 
ANNEX II
 
Schedule of
Decreases
of Principal Amount


 
Principal Balance
Amount of Decrease
Date
$[_________]
                           

 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------